Citation Nr: 1642301	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-20 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a non-VA hospitalization from November 21, 2011, through November 28, 2011.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active duty service from November 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) Medical Center in Saginaw, Michigan. 

In a December 2014 decision, the Board granted entitlement to payment or reimbursement of the medical expenses incurred at Munson Medical Center for one day, November 20, 2011, the Veteran's first day of treatment at the emergency room and subsequent hospital admission.  The Board remanded for further development the issue of entitlement to payment or reimbursement of the medical expenses incurred during the remaining days of this non-VA hospitalization from November 21, 2011, through November 28, 2011.  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran received emergent treatment at Munson Medical Center on November 20, 2011, for persistent nausea and vomiting, and required continuing non-emergent care until she was discharged on November 28, 2011.    

2.  The Veteran's condition had stabilized as of November 21, 2011, such that she could have been safely transferred to a VA medical facility where a bed was available, but she refused transfer.

3.  VA has already awarded the Veteran for the expenses related to the initial evaluation and emergency treatment she received at Munson Medical Center up to the point of her refusal of transfer.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred at Munson Medical Center from November 21, 2011, through November 28, 2011, are not met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code. Implementing regulations delineate specific notice and development duties in such cases.  As a result, it appears that the VCAA and its implementing regulations are not applicable here.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); but see Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005). 

Moreover, the Veteran has had ample opportunity to present evidence and argument in support of her claim.  The appropriate evidentiary development has been conducted in this case, including obtaining the pertinent medical records and a VA opinion.  The record contains no indication of outstanding, relevant evidence and the Veteran has not asserted otherwise.


II.  Background

On November 20, 2011, the Veteran presented to the emergency department of Munson Medical Center, a non-VA hospital, with complaints of persistent nausea and vomiting.  She was unable to take the narcotic that she is dependent upon for the management of her chronic back pain, as well as an antibiotic that had been 

recently prescribed for Methicillin Sensitive Staphylococcus Aureus (MSSA) cellulitis of the lower extremities.  In the emergency room, she was treated with 
medication to help alleviate her gastrointestinal symptoms and her case was discussed with the hospitalist for admission.  The emergency department report shows diagnoses of recurrent nausea and vomiting in a patient with previous history of same, and lower extremity cellulitis with inability to take medications because of her symptoms.  She was admitted to the hospital for further treatment and evaluation.  Later that day, she underwent an upper endoscopy to rule-out any upper GI etiology.  Post-operative diagnoses were mild antral gastritis; rule-out underlying Helicobacter pylori; and a significant amount of secretion/biliary fluid within the stomach but no gastric solid food contents.  The attending physician stated that, at that time, the Veteran did not have any significant findings that would explain her symptoms.  Following further studies and evaluation, the Veteran was discharged from Munson Medical Center on November 28, 2011. 

In January 2012, the Saginaw VAMC received the Veteran's claim for reimbursement or payment of expenses incurred at Munson Medical Center from 
November 20, 2011, to November 28, 2011.

In February 2012, the VAMC disapproved the Veteran's claim, reasoning that she refused transfer.  It referenced a non-VA Hospitalization Form that was completed by the Veteran and witnessed by another on November 21, 2011.  On that form, the Veteran checked the box indicating that she chose not to transfer to a VA Hospital and understood that her hospital bill may be submitted to VA for payment consideration but payment is not guaranteed.  The Veteran added, in writing, that she chose not to transfer because of transportation issues.

In June 2012, the claim was additionally reviewed by the Chief of Fee Services who confirmed the disapproval of the claim.  The Chief determined that a VA facility was available to the Veteran for continuation of care once stabilized by the non-VA hospital.



On her June 2012 substantive appeal, the Veteran stated that when she was asked if she wanted to transfer to a VA facility she initially said yes, but was then told that VA no longer provided transportation by ambulance and that the costs incurred, ($4000-$5000) depending on the location transferred to, would be her responsibility.   She added that there is no VA facility in her area other than an outpatient clinic in Traverse City, and that the closest VA facility with emergency services is located in either Saginaw or Ann Arbor.  She felt that a person, such as herself without transportation, had no choice but to use a non-VA facility.  The Veteran also indicated that she was only offered one opportunity to transfer to a VA facility at her expense.  She added that she would have willingly transferred had transportation not been an issue.

In a December 2014 decision, the Board awarded reimbursement or payment for the medical services the Veteran received at Munson Medical Center on November 20, 2011.  The Board then remanded for further development the issue of entitlement to reimbursement or payment of the medical expenses incurred at Munson Medical Center from November 21, 2011, to November 28, 2011. 


III.  Laws and Regulations Governing Medical Reimbursement Claims 

Payment or reimbursement under 38 U.S.C. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The 



date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that 

included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 38 C.F.R. § 17.1004 (d). 

Payment or reimbursement under 38 U.S.C.  1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002. 

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725; Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005 (b). 

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 38 C.F.R. § 17.1005 (c). 
If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.1005 (d). 

 The term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.   38 C.F.R. § 17.1001(d). 

The Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction will make all determinations regarding payment or reimbursement under 38 U.S.C.  1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d).  38 C.F.R. § 17.1006.  However, a medical finding of an emergency is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

As a preliminary matter, the evidence does not show, and the Veteran does not contend, that she obtained prior authorization for payment of the medical services in question that she received from Munson Medical Center.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2015).  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2014).

In addition, the provisions of 38 U.S.C.A. § 1728 do not apply in this case.  The Veteran is currently service connected for chondromalacia of the left knee and pes anserine bursitis with chondromalacia of the right knee.  There is no evidence or allegation that the non-VA medical treatment at issue here involved care for a service-connected disability or a nonservice-connected disability aggravating an adjudicated service-connected disability.  Additionally, the Veteran does not have a total disability permanent in nature resulting from a service-connected disability, and was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  

Thus, the Board must turn to the provisions of 38 U.S.C.A. § 1725.  The invoice generated by Munson Medical Center reflects that the Veteran had no other insurance coverage and was financially liable to Munson.  In addition, the evidence suggests that Veteran was enrolled in the VA healthcare system and she apparently had received medical care in the 24 months preceding the emergency care episode.  On her substantive appeal, she referred to having a doctor at the VA outpatient clinic in Traverse City and is diagnosed with multiple chronic disabilities.  As the VAMC has not contested these assertions and there is no evidence to the contrary, the Board will presume those criteria to have been met.

However, after a complete review of the record, not all of the criteria under 38 U.S.C.A. §  1725 are met to award reimbursement or payment of the medical expenses incurred at Munson Medical Center from November 21, 2011, to November 28,  2011.  

Significantly, at the Board's request, a VA examiner reviewed the Veteran's case in August 2015 and provided the opinion that she was stable on November 21, 2011.  See August 2015 VA Memorandum.  In other words, on November 21, 2011, the Veteran no longer required emergent treatment, as she had been stabilized.  There is no contrary opinion of record.  


In addition, the August 2015 VA examiner specifically noted that a bed was available for the Veteran at the Ann Arbor VAMC on November 21, 2011.

Moreover, the record shows that the Veteran refused transfer to a VA facility once she was stabilized because of the associated transportation costs.  See Veteran's substantive appeal.  This argument is essentially couched in equity in that she is claiming financial hardship.  While sympathetic to the Veteran's claim, the Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

VA regulations are clear in that if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility, VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran, which has already been accomplished.  Indeed, VA has already compensated the Veteran for the expenses related to the initial evaluation and treatment received at Munson Medical Center on November 201, 2011.  38 C.F.R. § 17.1005 (d).  

In the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personal Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  

Although very sympathetic to the Veteran, as she does not meet the criteria for payment or reimbursement of non-VA medical services from November 21, 2011, through November 28, 2011, payment or reimbursement of those services is not warranted.  Thus, the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Payment or reimbursement of the unauthorized medical expenses incurred at Munson Medical Center from November 21, 2011, through November 28, 2011, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


